 1                                                                                       O
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11   SYED HABEEB PASHA,                          Case No. 2:19-cv-05672-ODW(AGR)
                                                 Hon. Otis D. Wright II
12
                        Plaintiff,               ORDER DENYING PLAINTIFF’S
13                                               MOTION FOR LEAVE TO FILE A
                                                 SECOND AMENDED COMPLAINT
14         v.                                    [19] and DENYING PLAINTIFF’S EX
                                                 PARTE APPLICATION [21]
15
     THOMAS VISCOSI, an individual;
16   SHELLY BERENSEN, an individual; et
     al.
17
18               Defendants.

19
20
21
22
23
24                                   I.   INTRODUCTION
25      Plaintiff Syed Habeeb Pasha (“Pasha”) moves for leave to file a Second Amended
26   Complaint (“SAC”) (“Motion”).        (Mot. for Leave to File SAC (“Mot.”) 1, ECF
27   No. 19.) Subsequent to filing his Motion, Pasha applied ex parte to either advance the
28   hearing on his Motion so that it would be timely or modify the Scheduling Order to
 1   allow additional time for parties to amend pleadings (“Ex Parte”). (Ex Parte Appl.
 2   (“Ex Parte”) 1, ECF No. 21.) For the following reasons, the Court DENIES Pasha’s
 3   Motion and Ex Parte.1
 4                             II.   FACTUAL BACKGROUND
 5         On January 15, 2019, Pasha filed this action against Defendants Thomas
 6   Viscosi, Shelly Berensen (“Individual Defendants”), as well as a number of foreign
 7   companies, in the Superior Court of California, County of Los Angeles. (Notice of
 8   Removal, Ex. 1 (“Compl.”), ECF No. 1-1.) Pasha asserted claims for Fraud, Money
 9   Had and Received, Offer and Sale of Unqualified Non-exempt Securities, and
10   Misrepresentation or Omission of Material Facts in Violation of California
11   Corporations Code section 25401 against all Defendants and Breach of Contract
12   against the Individual Defendants. (Compl. ¶¶ 20–52.) Pasha subsequently amended
13   his complaint only to modify the amount of monetary damages sought. (Notice of
14   Removal, Ex. 1 (“First Am. Compl.” (“FAC”) at 10, ECF No. 1-1.) Defendants
15   removed the action to this Court on June 28, 2019. (See Notice of Removal, ECF
16   No. 1-1.)
17         Pasha’s Motion asserts that he “recently discovered” that $100,000 of the funds
18   at issue were transferred via Domestic Money Transfer (“DMT”) from Pasha’s
19   account to Specialized Processing Solutions LLC (“SPS”). (Mot. 5; Decl. Eugene S.
20   Alkana (“Alkana Decl.”) ¶ 8, Ex. A (“Proposed SAC”), Ex. B (“DMT receipt”), ECF
21   No. 19.) Pasha asserts that Berensen is a managing member of SPS. (Mot. 5.)
22         After failing to reach a stipulation with Defendants to allow amendment, on
23   November 27, 2019, Pasha moved for leave to file a SAC adding SPS as a Defendant
24   to the Third Cause of Action (Money Had and Received). (Alkana Decl. ¶ 9.) Pasha
25   set the hearing for December 30, 2019, seven days after the deadline for hearings to
26   amend pleadings or add parties.           (Scheduling and Case Management Order
27
     1
28     After considering the papers filed in connection with Motion, the Court deemed the matter
     appropriate for decision without argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.



                                                  2
 1   (“Scheduling Order”) 25, ECF No. 14.) After Defendants opposed based in part on
 2   the Motion’s untimeliness, Pasha applied ex parte to either advance the hearing so that
 3   the Motion would be timely or modify the Scheduling Order to extend the time to
 4   amend pleadings. (Ex Parte 1.) Defendants oppose both Pasha’s Motion and Ex
 5   Parte. (Opp’n to Mot. (“Opp’n”), ECF No. 20, Opp’n to Ex Parte, ECF No. 31.)
 6                               III.     LEGAL STANDARD
 7         “[W]hen a party seeks to amend a pleading after the pretrial scheduling order’s
 8   deadline for amending the pleadings has expired, the moving party must satisfy the
 9   ‘good cause’ standard of Federal Rule of Civil Procedure 16(b)(4) [(“Rule 16”)].” In
10   re W. States Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 737 (9th Cir. 2013).
11   Rule 16 provides that “[a] schedule may be modified only for good cause and with the
12   judge’s consent.” Fed. R. Civ. P. 16(b)(4). When seeking to modify the Scheduling
13   Order for leave to amend, only where the moving party first satisfies Rule 16’s good
14   cause standard will the Court consider whether amendment is proper under Federal
15   Rule of Civil Procedure 15(a)(2) (“Rule 15”). Johnson v. Mammoth Recreations, Inc.,
16   975 F.2d 604, 608 (9th Cir. 1992).
17         Unlike Rule 15’s liberal amendment policy, which provides that leave to amend
18   “should [be] freely give[n] when justice so requires,” “Rule 16(b)’s ‘good cause’
19   standard primarily considers the diligence of the party seeking the amendment.” Fed.
20   R. Civ. P. 15(a)(2); see Jackson v. Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir.
21   1990); Johnson, 975 F.2d at 608. “The district court may modify the pretrial schedule
22   ‘if it cannot reasonably be met despite the diligence of the party seeking the
23   extension.’”   Johnson, 975 F.2d at 609.       “Although the existence or degree of
24   prejudice to the party opposing the modification might supply additional reasons to
25   deny a motion, the focus of the inquiry is upon the moving party’s reasons for seeking
26   modification. If that party was not diligent, the inquiry should end.” Id. (citation
27   omitted); see In re W. States, 715 F.3d at 737–38 (“The good cause standard typically
28   will not be met where the party seeking to modify the scheduling order has been




                                                3
 1   aware of the facts and theories supporting amendment since the inception of the
 2   action.”).
 3         If the moving party satisfies Rule 16’s good cause standard, the court may then
 4   consider whether amendment is proper under Rule 15. Johnson, 975 F.2d at 608.
 5   While Rule 15 provides that leave to amend shall be given freely, it is not automatic.
 6   See Jackson, 902 F.2d at 1387. In determining whether to grant leave to amend,
 7   courts in the Ninth Circuit consider five factors: “(1) bad faith, (2) undue delay,
 8   (3) prejudice to the opposing party, (4) futility of amendment, and (5) whether
 9   plaintiff has previously amended his complaint.” In re W. States, 715 F.3d at 738.
10   However, “[n]ot all of the factors merit equal weight.” Eminence Capital, LLC v.
11   Aspen, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). “[P]rejudice to the opposing
12   party . . . carries the greatest weight.” Id.
13                                      IV.    DISCUSSION
14         Pasha moves for leave to file a SAC to name SPS as a Defendant based on the
15   “recently discovered” DMT receipt. (Mot. 5–6.) Defendants oppose, arguing that the
16   sole piece of evidence supporting amendment, the DMT receipt, has been available to
17   Pasha since 2014. (Opp’n 3.) Defendants also oppose on the basis that Pasha’s
18   motion is untimely. (Opp’n 3.)
19   A.    Ex Parte Application
20         Apparently in response to Defendants’ opposition, Pasha applies ex parte to
21   either advance the hearing on his motion to make it timely, or modify the Scheduling
22   Order to extend the deadline to amend pleadings or add parties.           (Ex Parte 1.)
23   Defendants oppose Pasha’s ex parte application. (See Opp’n to Ex Parte.)
24         A party seeking ex parte relief must establish why a motion cannot be
25   calendared in a regular manner; that they will be irreparably prejudiced if the motion
26   is heard in accord with regular procedures; and that the requesting party is without
27   fault in creating the crisis that requires ex parte relief or that the crisis was due to
28   excusable neglect. Mission Power Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp. 488,




                                                     4
 1   492 (C.D. Cal. 1995). “Ex parte applications are not intended to save the day for
 2   parties who have failed to present requests when they should have . . . .” In re
 3   Intermagnetics Am., Inc., 101 B.R. 191, 193 (C.D. Cal 1989).
 4         Pasha fails to address Mission Power in his Ex Parte. (See generally Ex Parte.)
 5   Additionally, Pasha appears to have resorted to ex parte practice as a result of missing
 6   the deadline to file a regularly noticed motion. Pasha fails to show how this “crisis” is
 7   not of his own making or present good cause for having missed the deadline. He
 8   claims “recent discovery” revealed the transaction to SPS, but the DMT receipt is
 9   dated 2014 and is from Pasha’s account, so he has, or could have, been aware of the
10   transaction with SPS since before the inception of this action. (See DMT receipt.)
11   Further, the Court issued the Scheduling Order in September 2019, giving Pasha
12   ample time to move to amend before the deadline.              (See Scheduling Order.)
13   Therefore, the Court’s DENIES Pasha’s Ex Parte. (ECF No. 21.)
14   B.    Motion for Leave to File SAC
15         Turning to Pasha’s Motion, the Scheduling Order provides that any party
16   moving for leave to amend a pleading after the deadline must address the propriety of
17   the amendment under Johnson v. Mammoth Recreations, Inc. (Scheduling Order 5.)
18   Johnson provides that the good cause standard under Rule 16 “primarily considers the
19   diligence of the party seeking the amendment.” 975 F.2d at 609. If the Scheduling
20   Order cannot reasonably be met despite the diligence of the party seeking extension,
21   the court may permit modification. Id.
22         Pasha filed his Motion on November 27, 2019, which necessitated a hearing
23   date no sooner than December 30, 2019 per the local rules. (Mot. 1); C.D. Cal.
24   L.R. 6-1. However, to be timely per the Scheduling Order, the Motion needed to be
25   heard by December 23, 2019. (Scheduling Order 5.) Thus, as Pasha filed the Motion
26   after the deadline, he must first show good cause to modify the Scheduling Order
27   before he may seek leave to amend the FAC.
28




                                                 5
 1         Pasha moves to amend to add SPS as a Defendant based on “recently
 2   discovered” evidence that Defendant Berensen is a managing member of SPS and that
 3   “at least some of” the funds at issue were transferred to SPS on July 16, 2014.
 4   (Mot. 5–6; DMT receipt.) However, Pasha provides no explanation for the “recent[]
 5   discover[y],” such as when he learned of the transaction, why he could not have
 6   discovered it previously, or how he could have been unaware of the transaction
 7   involving his own bank account for nearly five and a half years. (See generally Mot.)
 8   Defendants, on the other hand, suggest that not only was this information available to
 9   Pasha since before he commenced this litigation, but that Pasha had knowledge of the
10   transaction since 2014. (Opp’n 3.) Indeed, the DMT receipt shows a monetary
11   transfer from Pasha’s account to SPS on July 16, 2014. (DMT receipt.) Yet, Pasha
12   offers no evidence or argument that this DMT receipt was withheld from, unavailable
13   to, or in some other way kept from him. These facts do not indicate diligence or good
14   cause. See In re W. States, 715 F.3d at 737–38 (“The good cause standard typically
15   will not be met where the party seeking to modify the scheduling order has been
16   aware of the facts and theories supporting amendment since the inception of the
17   action.”).
18         Despite Pasha’s arguments that he promptly sought to amend after “recently
19   discover[ing]” the SPS transaction, the DMT receipt indicates he had this information,
20   or access to it, since before filing suit, and Pasha does nothing to explain or refute this
21   fact. As such, Pasha had ample opportunity to add SPS as a Defendant before the
22   deadline to amend or add parties. Therefore, the Court does not find good cause to
23   modify the Scheduling Order. Accordingly, Pasha’s Motion is DENIED.
24         Even if the Court found good cause for modifying the Scheduling Order, which
25   it does not, Pasha’s Motion does not pass muster under Rule 15. While Rule 15(a)(2)
26   provides that leave to amend “should [be] freely give[n] when justice so requires,” it
27   “is not to be granted automatically.” Fed. R. Civ. P. 15(a)(2); Jackson, 902 F.2d at
28   1387. The Ninth Circuit considers bad faith, undue delay, prejudice to the opposing




                                                  6
 1   party, futility of amendment, and whether plaintiff has previously amended the
 2   complaint. In re W. States, 715 F.3d at 738. Here, undue delay is of primary concern,
 3   although other factors also weigh against allowing amendment.
 4         Pasha contends that there is no undue delay because he timely sought leave to
 5   amend to add SPS following his “recent[] discover[y]” of Berensen’s role with SPS
 6   and the DMT transaction. (Mot. 5.) However, regardless of opposing counsel’s
 7   alleged delays in the meet and confer process, Pasha appears to have had access to, or
 8   been in possession of, the relevant information for more than five years. (See DMT
 9   receipt.) As discussed above, Pasha offers no evidence or argument as to how or
10   when this information came to light beyond “recently,” nor does he explain why he
11   could not have discovered it from his own bank records before now. Absent such an
12   explanation, the Court finds Pasha’s last-minute attempt to add SPS as a Defendant
13   constitutes undue delay.
14         As the reasons discussed above are dispositive of Pasha’s Motion, the Court
15   does not reach the parties’ remaining arguments.
16                                   V.   CONCLUSION
17         For the reasons discussed above, the Court DENIES Pasha’s Ex Parte
18   Application (ECF No. 21) and Motion for Leave to File a SAC (ECF No. 19).
19
20         IT IS SO ORDERED.
21
22         February 5, 2020
23
24                               ____________________________________
25                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
26
27
28




                                               7
